DETAILED ACTION
	Claims 1-16 are pending for examination after election was made on 06/02/2021.  

Election/Restrictions
Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 06/02/2021.  It should be noted that Applicant notes that claim 12 is a linking claim that links each of Groups I, II, III, IV and V.  The Examiner respectfully disagrees.  While claim 12 comprises majority of the limitations from each group, it is drawn to an information processing system for coordinating communications among network elements that no other does.  Applicant’s election without traverse of Group I (Claims 1-4) and newly added claims 13-16 in the reply filed on 06/02/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following units must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1: an instruction unit;
Claim 1: an identification information obtaining unit; 
Claim 1: an identification information transmission unit;
Claim 1: a request reception unit;
Claim 1: a user information transmission unit; 
Claim 2: a permission information obtaining unit;
Claim 2: the instruction unit;
Claim 3: a selection unit;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 


Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-4 contain limitation(s) invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as detailed in the following.
Each of the following claim limitations:
Claim 1: an instruction unit configured to instruct an image processing apparatus to request …;
Claim 1: an identification information obtaining unit configured to obtain …; 
Claim 1: an identification information transmission unit configured to transmit...;
Claim 1: a request reception unit configured to receive a request to transmit …;

Claim 2: a permission information obtaining unit configured to obtain...;
Claim 2: the instruction unit transmits the access permission information to…;
Claim 3: a selection unit configured to select an image processing apparatus for which to obtain…;
Claim 4: the user information transmission unit transmits the user information input…;
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: none.  It should be noted a block diagram is not a corresponding structure.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-4 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1 and 13 each recite a limitation “the received transmission request” unclearly or lacking antecedent basis.  It is understood that the Applicant specifies “a request reception unit configured to receive a request to transmit user information” as recited in claim 1, for example. Then, the referenced “request” may be reasonably phrased as “the received request” or “the received request to transmit user information.”  However, the term transmission request a request to transmit user information” in the field of computer networks, and thus the limitation is confusing.
Claims 3 and 15 each recite the limitation "the image processing apparatuses connected to the information processing apparatus" without sufficient antecedent basis for this limitation in the claim.
Claim 2 recites a long limitation “further comprising a permission information obtaining unit configured to obtain access permission information from the management server, wherein the instruction unit transmits the access permission information to the image processing apparatus along with an instruction to request issuance of the identification information or transmits the instruction to request issuance of the identification information to the image processing apparatus after incorporating the access permission information into the instruction to request issuance of the identification information” unclearly. It is understood that the information processing apparatus (according to claim 1) further comprising a permission information obtaining unit configured to obtain access permission information from the management server. However, the claim goes on to specify optional limitations for the instruction unit to transmit different information/instruction for requesting issuance of the identification information.  There is no logical connection between the limitations which causes confusion.
Claim 14 recites the same limitation as that of claim 2.  For the same reason, the claim is rejected.
Claims 4 and 16 each recite a limitation “the transmission request” unclearly or lacking antecedent basis.  

Claims 1-4 are rejected under 35 U.S.C. 112 (b) for the following reasons.

Claim 1: an instruction unit configured to instruct an image processing apparatus to request …;
Claim 1: an identification information obtaining unit configured to obtain …; 
Claim 1: an identification information transmission unit configured to transmit...;
Claim 1: a request reception unit configured to receive a request to transmit …;
Claim 1: a user information transmission unit configured to transmit …; 
Claim 2: a permission information obtaining unit configured to obtain...;
Claim 2: the instruction unit transmits the access permission information to…;
Claim 3: a selection unit configured to select … to obtain…;
Claim 4: the user information transmission unit transmits the user information input…;

is interpreted under 35 U.S.C. 112(f) .  Therefore Claim(s) 1-4 contain(s) placeholders that require corresponding structure(s).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s).  A block diagram such as FIG. 6 does not provide indications of corresponding structure(s).  
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that the phrase “means for” or “step for” or the non-structural term is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
not wish to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112 (f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112 (f).

Claims 2-4 and 14-16 are also rejected under 35 U.S.C. 112 (b) because they depend from the rejected base claims 1 and 13, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1-2, 4, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Emori (US 20100079785 A1) in view of Kyoo (US 20150293732 A1).

As per claim 1. (Original) An information processing apparatus comprising: 
an instruction unit configured to instruct an image processing apparatus to request a management server to issue identification information (Emori, par. 0062-0063 and 0065: the client terminal 10 transmits a request message (call) including the ID of the user… the call control server 30 checks whether the received user ID is registered in the user DB, and then generates a session ID or a session management ID, which is mapped to the identification information to be issued in the claim); 
an identification information obtaining unit configured to obtain, from the image processing apparatus, the identification information issued to the image processing apparatus by the management server (Emori, par. 0063-0064: the client terminal 10obtains and adds the session ID to the request message.  Note that the call server in Emori is mapped to the management server); 
an identification information transmission unit configured to transmit the obtained identification information to a service provision server (Emori, par. 0064-0065 and 0077: the client terminal 10 transmits print information including the print data, the session ID, etc. to the service providing server 50a together with the print request (L4).); 
a request reception unit configured to receive a request to transmit user information necessary for using a predetermined service from the service provision server as a response to the transmission of the identification information (Emori, par. 0076: In response to this, the service management server 40 transfers the request message to the service providing server the session ID, etc; see par. 0065 and 0081); and 
While Emori discloses transmitting a request message (call) including the ID of the user … to the call control server 30 (par. 0062-0063), Emori does not explicitly disclose a step of transmitting the user information to the service provision server in response to the received transmission request.  This aspect of the claim is identified as a difference.
In a related art, Kyoo teaches:
a user information transmission unit configured to transmit the user information to the service provision server in response to the received transmission request (Kyoo, par. 0096: The service providing server 4 receives and updates the user information of the user to determine registration information 11; see also user information 11a included in user registration information 11 in par. 0063-0064.  FIG. 2 shows user registration information 11 being sent to service providing part 24 of the service providing server 4).
Emori and Kyoo are analogous art, because they are in a similar field of endeavor in improving the access of network device via network and service providing servers or a service provider.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Kyoo to modify Emori to allow the user information to be sent to the service provision server upon request such that the service provider can better serve the users by its management system with proper user registration.  For this combination, the motivation would have been to improve the level of security and user experience with user registration at the service provider.

As per claim 2, the references as combined above teach the information processing apparatus according to claim 1, further comprising a permission information obtaining unit configured to obtain access permission information from the management server, wherein the instruction unit transmits the access permission information to the image processing apparatus Emori, par. 0063 and 0076: carries out user authentication based on the received user ID and checks whether the MFP 20b, which is specified by the received MFP ID, can be used or not. When the check results of both of them are acceptable, the call control server 30 generates a session management ID, records session management information in the session management table of the storage unit).

As per claim 4, the references as combined above teach the information processing apparatus according to claim 1, wherein the transmission request contains screen information representing a screen for registering the user information, and the user information transmission unit transmits the user information input and received through a GUI displayed based on the screen information to the service provision server (Kyoo, par. 0095-0096 and 0102-0103:  determines whether or not the service termination information is registered with the user registration information 11 and user may select and touch the operation key 72 for the application delete ticket 36 as shown in FIG. 12).

As per claim 13, Emori teaches a control method of an information processing apparatus comprising: instructing an image processing apparatus to request a management server to issue identification information; 
obtaining, from the image processing apparatus, the identification information issued to the image processing apparatus by the management server (Emori, par. 0063-0064: the client terminal 10obtains and adds the session ID to the request message.  Note that the call server in Emori is mapped to the management server);
Emori, par. 0064-0065 and 0077: the client terminal 10 transmits print information including the print data, the session ID, etc. to the service providing server 50a together with the print request (L4).); 
receiving a request to transmit user information necessary for using a predetermined service from the service provision server as a response to the transmission of the identification information (Emori, par. 0076: In response to this, the service management server 40 transfers the request message to the service providing server 50a corresponding to the print request, the request message including the print data, the session ID, etc; see par. 0065 and 0081); and
While Emori discloses transmitting a request message (call) including the ID of the user … to the call control server 30 (par. 0062-0063), Emori does not explicitly disclose a step of transmitting the user information to the service provision server in response to the received transmission request.  This aspect of the claim is identified as a difference.
In a related art, Kyoo teaches:
transmitting the user information to the service provision server in response to the received transmission request (Kyoo, par. 0096: The service providing server 4 receives and updates the user information of the user to determine registration information 11; see also user information 11a included in user registration information 11 in par. 0063-0064.  FIG. 2 shows user registration information 11 being sent to service providing part 24 of the service providing server 4).
Emori and Kyoo are analogous art, because they are in a similar field of endeavor in improving the access of network device via network and service providing servers or a service provider.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Kyoo to modify Emori to allow the user information to be sent to the service provision server upon request such that the service provider can better serve the users by its management system with proper user 

As per claim 14, the references as combined above teach the control method according to claim 13, further comprising obtaining access permission information from the management server, wherein the access permission information is transmitted to the image processing apparatus along with an instruction to request issuance of the identification information or the instruction to request issuance of the identification information is transmitted to the image processing apparatus after incorporating the access permission information into the instruction to request issuance of the identification information (Emori, par. 0063 and 0076: carries out user authentication based on the received user ID and checks whether the MFP 20b, which is specified by the received MFP ID, can be used or not. When the check results of both of them are acceptable, the call control server 30 generates a session management ID, records session management information in the session management table of the storage unit).

As per claim 16, the references as combined above teach the control method according to claim 13, wherein the transmission request contains screen information representing a screen for registering the user information, and the user information input and received through a GUI displayed based on the screen information is transmitted to the service provision server (Kyoo, par. 0095-0096 and 0102-0103:  determines whether or not the service termination information is registered with the user registration information 11 and user may select and touch the operation key 72 for the application delete ticket 36 as shown in FIG. 12).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Emori and Kyoo, as applied in claim 1, and further in view of Watanabe (US 20170093865 A1; hereinafter “Wata”).

As per claim 3, the references of Emori and Kyoo as combined above teach the information processing apparatus according to claim 1, but do not explicitly disclose a step for selecting an image processing apparatus for which to obtain the identification information from one or more of the image processing apparatuses. This aspect of the claim is identified as a further difference.
In a related art, Wata teaches:
further comprising a selection unit configured to select an image processing apparatus for which to obtain the identification information from one or more of the image processing apparatuses connected to the information processing apparatus through a communication network (Wata: par. 0169-0171: available services associated with the selected device ID, which may be selected; See also the device list wherein the program inserts "Service A" in the column for registered services of the device list page in the line having the device name "Printer 1" and the model name "MFP-A.").
Wata is analogous art to the claimed invention in a similar field of endeavor in improving network connections with networked printers.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them to include selecting an image processing apparatus for which to obtain the identification information from one or more of the image processing apparatuses. For this combination, the motivation would have been to improve the user interface for selecting available printers and/or services

As per claim 15, the references of Emori and Kyoo as combined above teach the control method according to claim 13, but do not explicitly disclose a step for selecting an image processing apparatus for which to obtain the identification information from one or more of the image processing apparatuses. This aspect of the claim is identified as a further difference.

further comprising selecting an image processing apparatus for which to obtain the identification information from one or more of the image processing apparatuses connected to the information processing apparatus through a communication network  (Wata: par. 0169-0171: available services associated with the selected device ID, which may be selected; See also the device list wherein the program inserts "Service A" in the column for registered services of the device list page in the line having the device name "Printer 1" and the model name "MFP-A.").
Wata is analogous art to the claimed invention in a similar field of endeavor in improving network connections with networked printers.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them to include selecting an image processing apparatus for which to obtain the identification information from one or more of the image processing apparatuses. For this combination, the motivation would have been to improve the user interface for selecting available printers and/or services

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        05/03/2021